In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
KEITH SAUNDERS,          *
                         *                         No. 15-233V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 2, 2016
                         *
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; influenza (“flu”)
                         *                         vaccine; polymyalgia rheumatica
                         *                         (“PMR”).
             Respondent. *
*********************

Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for Petitioner;
Jennifer L. Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 2, 2016, respondent filed the parties’ joint stipulation concerning
the petition for compensation filed by Keith Saunders on March 6, 2015.
Petitioner alleges the influenza (“flu”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which Mr. Saunders received
on September 16, 2013, caused him to sustain a vaccine-related injury diagnosed
as polymyalgia rheumatica ("PMR"). Petitioner represents that there has been no
prior award or settlement of a civil action for damages as a result of his condition.

       Respondent denies that the flu vaccination caused petitioner’s PMR or any
other injury or condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $30,000.00 in the form of a check payable to
       petitioner, Keith Saunders. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-233V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2